        Case 1:20-cv-04809-TCB Document 63 Filed 12/05/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 CORECO JA’QAN PEARSON, et al.,                )
                                               )
       Plaintiffs,                             )
                                               ) CIVIL ACTION NO.
 v.                                            ) 1:20-cv-4809-TCB
                                               )
 BRIAN KEMP, et al.,                           )
                                               )
       Defendants.                             )

                STATE DEFENDANTS’ MOTION TO DISMISS

      Defendants Governor Brian Kemp, Secretary of State Brad Raffensperger,

and State Election Board members Rebecca N. Sullivan, David J. Worley, Matthew

Mashburn, and Ahn Le (collectively, “State Defendants”) hereby move to dismiss

Plaintiffs’ Complaint for pursuant to FED. R. CIV. P. 12(b)(1) and (6) for lack of

subject matter jurisdiction and various other threshold defenses stated in the

accompanying brief in support. The State Defendants also move that the Court deny

any injunctive, declaratory relief, and other relief sought in the Plaintiffs’ Complaint.

State Defendants respectfully request that the Court grant their motion and dismiss

the action with prejudice. A brief in support of this motion is being filed

simultaneously.




                                           1
 Case 1:20-cv-04809-TCB Document 63 Filed 12/05/20 Page 2 of 4




Respectfully submitted, this 5th day of December, 2020.

                               Christopher M. Carr           112505
                               Attorney General
                               Bryan K. Webb                  743580
                               Deputy Attorney General
                               Russell D. Willard            760280
                               Senior Assistant Attorney General

                               /s/ Charlene S. McGowan
                               Charlene S. McGowan              697316
                               Assistant Attorney General
                               40 Capitol Square SW
                               Atlanta, GA 30334
                               cmcgowan@law.ga.gov
                               404-458-3658 (tel)

                               Carey Miller
                               Georgia Bar No. 976240
                               cmiller@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Melanie Johnson
                               Georgia Bar No. 466756
                               mjohnson@robbinsfirm.com

                               Robbins Ross Alloy Belinfante Littlefield
                               LLC
                               500 14th Street NW
                               Atlanta, GA 30318
                               Telephone: (678) 701-9381
                               Facsimile: (404) 856-3250

                               Attorneys for State Defendants




                                 2
        Case 1:20-cv-04809-TCB Document 63 Filed 12/05/20 Page 3 of 4




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been formatted using Times New

Roman font in 14-point type in compliance with Local Rule 7.1(D).

                                     /s/ Charlene S. McGowan
                                     Charlene S. McGowan
                                     Assistant Attorney General




                                       3
        Case 1:20-cv-04809-TCB Document 63 Filed 12/05/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing STATE

DEFENDANTS’ MOTION TO DISMISS with the Clerk of Court using the

CM/ECF system, which will send notification of such filing to counsel for all parties

of record via electronic notification.

      Dated: December 5, 2020.

                                         /s/ Charlene S. McGowan
                                         Charlene S. McGowan
                                         Assistant Attorney General




                                           4
